


Exhibit 10.1
Description of Compensation Payable to Non-Employee Directors
Upon the recommendation of the Compensation Committee of the Board of Directors
of MFA Financial, Inc. (the “Company”), on June 26, 2014, the Board approved
certain modifications to the compensation program for non-employee directors
(“Non-Employee Directors”) of the Board effective July 1, 2014, which are
described below:
•
Increased from $75,000 per year to $100,000 per year the annual cash retainer
paid to the Non-Employee Directors, which retainer is payable quarterly in
arrears on a pro rata basis.

•
Increased the annual cash fee paid to the chair of the Board’s (i) Audit
Committee from $25,000 per year to $35,000 per year; (ii) Compensation Committee
from $20,000 per year to $35,000 per year; and (iii) Nominating and Corporate
Governance Committee (“Nom. & Gov. Committee”) from $10,000 per year to $15,000
per year, which fees are payable quarterly in arrears on a pro rata basis.

•
Established an annual cash retainer for service on one or more committees of the
Board pursuant to which members of the Board’s (i) Audit Committee (other than
the Audit Committee Chair) would receive $15,000 per year; (ii) Compensation
Committee (other than the Compensation Committee Chair) would receive $15,000
per year; and (iii) Nominating and Corporate Governance Committee (other than
the Nom. & Gov. Committee Chair) would receive $5,000 per year. Such fees will
be payable quarterly in arrears on a pro rata basis.

•
Eliminated fees payable to Non-Employee Directors for attendance at any regular
or special meeting (whether in-person or telephonic) of the Board and for
meetings of the Audit, Compensation and Nominating and Corporate Governance
Committees (formerly, $1,500 per meeting).

•
Increased from $75,000 to $100,000 the grant date value of the annual grant (the
“Annual Equity Grant”) made to each Non-Employee Director of fully-vested shares
of the Company’s common stock or restricted stock units (“RSUs”).

•
In light of the changes to the Board’s governance structure effective January 1,
2014, pursuant to which the role of the Lead Director was eliminated and
replaced with a non-executive Chairman of the Board, the Board approved the
elimination of the additional annual cash fee of $7,500 formerly payable to the
Lead Director and the additional annual grant of fully-vested 7,500 shares of
Restricted Stock or RSUs formerly granted to the Lead Director and replaced such
cash and equity with an annual grant to the non-executive Chairman of
fully-vested shares of the Company’s common stock or RSUs with a grant date
value of $85,000.

•
The annual grants of Restricted Shares and RSUs to Non-Employee Directors will
continue to be granted on the day following the Company’s annual meeting of
stockholders, provided that as soon as practicable after July 1, 2014, (i) each
of the Non-Employee Directors will receive an additional grant of fully-vested
Restricted Shares with a grant date value of $25,000 to reflect the increase in
the value of the Annual Equity Grant and (ii) the non-executive Chairman of the
Board will receive, in addition to the grant described in clause (i), a grant of
fully-vested Restricted Shares with a grant date value of $24,375 (which, when
aggregated with the 7,500 Restricted Shares granted to such person after the
Company’s 2014 Annual Meeting of Stockholders, will have a total grant date
value of approximately $85,000).





